      Case 3:19-cv-00693-CCC-MA Document 12 Filed 08/12/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEMOND BROWN,                                :   CIVIL ACTION NO. 3:19-CV-693
                                             :
                    Petitioner               :   (Judge Conner)
                                             :
             v.                              :
                                             :
WARDEN DOUGLAS K. WHITE,                     :
                                             :
                    Respondent               :

                                   MEMORANDUM

      Petitioner filed this petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241, seeking the restoration of good conduct time credits to hasten his release from

confinement. (Doc. 1). After the petition was filed, petitioner’s good conduct time

credits were apparently recalculated, and petitioner was released from confinement

on January 15, 2020. (See Doc. 10). Respondent has since filed a suggestion of

mootness based on petitioner’s release. (Id.) Because petitioner is no longer in

custody, it appeared to the court that his habeas petition should be dismissed as

moot because it no longer presents a case or controversy for which this court could

provide relief. See, e.g., Scott v. Holt, 297 F. App’x 154, 155 (3d Cir. 2000) (affirming

dismissal of § 2241 petition challenging good conduct time credits as moot after

petitioner was released from custody).

      On July 24, 2020, the court issued an order to show cause why the petition

should not be dismissed as moot, because petitioner had obtained the relief he was

seeking. (Doc. 11). Petitioner has failed to show cause or otherwise respond to that
      Case 3:19-cv-00693-CCC-MA Document 12 Filed 08/12/20 Page 2 of 2



order, and the time for doing so has since passed. As such, the court will dismiss

the petition as moot.

      A separate order follows.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:       August 12, 2020
